DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-13   are  rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since the claim  purports to be both an apparatus and a process.
As per  Claim 1 :
In line 1 : It recites, “ a system comprising…” (an apparatus).
In line 4-5 : “ wherein the unmanned aerial  robot includes at least one of a first sensor  or a first camera …( apparatus).
In lines 6-8,   “unmanned aerial robot performing moving such that a horizontal axis position of the unmanned aerial robot is located at a center position of a measurement space for indoor positioning based on sensing the plurality of laser beams” ( a process),
In line 9-10 :  wherein the station includes : a laser sensor ..( an apparatus).
In line 11-13 : “the station locating the center position of the measurement space and moving to the center position based on the measured distances”  ( a process), 
 In lines 19-20 : “wherein the unmanned aerial robot performs positioning in the measurement space while flying vertically at the center position of the measurement space”  (a process).  
4.	In Lyell, the court stated that “A claim such as those before us cannot  be both  method and apparatus. It must be clear from [the] wording [of the claim]  that it is drawn to one or the other of [the] mutually exclusive statutory classes of invention [set forth in the 35 USC 101].  A method or process [claim] is an act or series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities”. Ex parte Lyell at 1552. (Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
 Claims 2-13 inherit the deficiencies of the base claim 1 respectively and therefore are non-statutory by virtue of their dependency. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	5A.	Regarding claim 1, the claim purports to be both an apparatus and a process ( as shown above) is ambiguous because it is unclear whether the claim is directed to the apparatus or the process. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
5B.	Regarding claim 1, The recitation, “the unmanned aerial robot performing moving such that a horizontal axis position of the unmanned aerial robot is located at a center position of a measurement space for indoor positioning based on sensing the plurality of laser beams,” renders it indefinite, since it is not clear with reference to which axis? X -axis or Y-axis or Z-axis?
5C.	Regarding claim 1, The recitation, “a laser sensor that measures respective distances from the station to wall surfaces of the measurement space based on detecting the laser beams, the station locating the center position of the measurement space and moving to the center position based on the measured distances”, it is ambiguous.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-6, 10-11 and 13 are   rejected under 35 U.S.C. 103 as being unpatentable over Sirang  et al. (USP 9,448,562) in view of  Zambelli (WO-2019/071293 A1). 	As Per Claim 1, Sirang et al. ( Sirang) teaches,  a system  (via  a system environment 200, in which a UAV landing system ,100, operates)   Col.3, lines 29-54, Fig.2) comprising: an unmanned aerial robot ( a UAV 204); and a station ( a landing station 206), wherein the unmanned aerial robot includes at least one of a first sensor or a first camera that senses a plurality of laser beams generated from the station, the unmanned aerial robot performing moving such that a horizontal axis position of the unmanned aerial robot is located at a center position of a measurement space for indoor positioning based on sensing the plurality of laser beams, wherein the station includes: a laser sensor that measures respective distances from the station to wall surfaces of the measurement space based on detecting the laser beams, ( Col.5, lines 8-43, 57-64, col. 6, lines10-56), Col. 8, lines 23-60) and an adjustable platform coupled to a plurality of laser beam generators to generate the plurality of laser beams, the adjustable platform including a horizontal sensor to determine a horizontal orientation for the adjustable platform, and one or more adjustment mechanisms to move the adjustable platform to the horizontal orientation, and wherein the unmanned aerial robot performs positioning in the measurement space while flying vertically at the center position of the measurement space.  (Col.6, lines 23-60, col. 8, line 23-60;  Col. 10, line 29- Col. 15, line 10).
However, Sirang does not explicitly teach, the station locating the center position of the measurement space and moving to the center position based on the measured distances.
In  a related field of Art,  Zambelli teaches, system, method and station for landing of drone, wherein, the station locating the center position of the measurement space and moving to the center position based on the measured distances. ( (via the control system 205 sending location signal from a GPS 221  transponder to an approaching drone 1 and facilitating to  drone identifying center  landing position, [0083]) also see [0063-0068], [0070], [0078], [0082]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sirang and Zambelli   before him  before the effective filing date of the claimed invention  to modify the systems of Sirang, to include the landing  teachings (the control system) of  Zambelli   and configure with the system of Sirang in order to guide the approaching drone to identify a center landing position to avoid any types of collision with other object while landing. Motivation to combine the two teachings is, to facilitate guidance to smooth soft landing without  contacting any surrounding objects (i.e., an added safety , collision avoidance).
As per Claim 2, Sirang as modified by Zambelli  teaches the limitation of Claim 1. However, Sirang  in view of Zambelli teaches, wherein the unmanned aerial robot recognizes a position of the station where the plurality of laser beams are generated by using the first camera, and senses the plurality of laser beams by using the first sensor based on the recognized position to determine whether the unmanned aerial robot is located at the center position.  (Sirang : Col.6, lines 23-60, col. 8, line 23-60;  Col. 10, line 29- Col. 15, line 10). (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).
As per Claim 3, Sirang as modified by Zambelli  teaches the limitation of Claim 2. However, Sirang  in view of Zambelli teaches, wherein the unmanned aerial robot recognizes whether the unmanned aerial robot is located at the center position of the measurement space based on sensing the plurality laser beams through one or more of the first camera or the first sensor.  (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).
As per Claim 4, Sirang as modified by Zambelli  teaches the limitation of Claim 3. However, Sirang  in view of Zambelli teaches, wherein the unmanned aerial robot recognizes that the unmanned aerial robot has moved from the center position of the measurement space when at least one of the plurality of laser beams is not sensed by the first camera or the first sensor, and the unmanned aerial robot moves to center position based on moving until each the plurality of laser beams is sensed by the first camera or the first sensor, (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).
As per Claim 5, Sirang as modified by Zambelli  teaches the limitation of Claim 1. However, Sirang  in view of Zambelli teaches, wherein the unmanned aerial robot measures respective distances between the unmanned aerial robot and sections of the station by using the plurality of laser beams, and recognizes whether the unmanned aerial robot is horizontal with the station by using the respective measured distances between the unmanned aerial robot and the sections of the station.  (( Sirang : flight manager 108  causing UAV to travel  back and forth and side to side  horizontally , Col.5, lines 8-43, 57-64, col. 6, lines10-56), Col. 8, lines 23-60)). (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).
As per Claim 6, Sirang as modified by Zambelli  teaches the limitation of Claim 5. However, Sirang  in view of Zambelli teaches, wherein the unmanned aerial robot recognizes that the unmanned aerial robot is not horizontal with the station when the respective distances between the unmanned aerial robot and the sections of the station are different from each other, and adjusts at least one of a vertical position or a horizontal position of the unmanned aerial robot such that the respective measured distances between the unmanned aerial robot and the sections of the station correspond to each other (Sirang : flight manager 108  causing UAV to travel  back and forth and side to side  horizontally , Col.5, lines 8-43, 57-64, col. 6, lines10-56), Col. 8, lines 23-60)). (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).
As per Claim 10, Sirang as modified by Zambelli    teaches the limitation of Claim 1. However, Sirang  in view of Zambelli   teaches,  wherein the unmanned aerial robot receives, from a server, path information related to a flight path for performing positioning in the measurement space. ( Sirang : Server 210, col. 10, lines 29-45, col.11, lines 15-40, Fig.2).
As per Claim 11, Sirang as modified by Zambelli  teaches the limitation of Claim 1. However, Sirang  in view of Zambelli  does not teach, wherein the laser sensor senses reflected beams obtained by reflecting at least one of the generated laser beams from each of the wall surface of the measurement space to measure a distance to each of the wall surfaces.  
However, Sirang teaches, SONAR or RADAR  transmitters and  or receivers (col.13, lines 20-40).  It is notoriously known in the art that Sonar, radar and lidar all use echo and Doppler shift  - they measure the distance and speed of objects by their reflections, by measurements of elapsed time between transmitter pulses and received "echo" signals  to determine the distance between the radar and the target(s).
Therefore, Sirang  has the teachings of  the laser sensor sensing reflected beams obtained by reflecting at least one of the generated laser beams from each of the wall surface of the measurement space to measure a distance to each of the wall surfaces.
As per Claim 13, Sirang as modified by Zambelli  teaches the limitation of Claim 1. However, Sirang  in view of Zambelli  does not teach,  wherein the station further includes a wheel that rotates to move the station to the center position of the measurement space based on the measured distance. 
However, station having a wheel that rotates to move the station to the center position of the measurement space based on the measured distance, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
 
8.	Claims 7-9, 14-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirang  et al. (USP 9,448,562) in view of  Zambelli (WO-2019/071293 A1)  in view of Zhang ( JP-2018-537335A).
As per Claim 7, Sirang as modified by Zambelli  teaches the limitation of Claim 1. However, Sirang  in view of Zambelli  does not explicitly teach, wherein the unmanned aerial robot further includes a second camera that photographs the measurement space to obtain an image for performing positioning in the measurement space.  
In  a related field of Art, Zhang teaches,  a UAV being equipped with multiple cameras, wherein, the unmanned aerial robot further includes a second camera that photographs the measurement space to obtain an image for performing positioning in the measurement space.( via, Abstract,  multiple cameras taking images , page 3, para 2-6,  page 5, para 1-5).).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sirang and Zambelli  and Zhang before him  before the effective filing date of the claimed invention to modify the systems of Sirang, to include the UAV  teachings (multiple cameras)  of  Zhang  and configure with the system of Sirang in order to taking images from multiple cameras of  the surrounding and guide the UAV in   landing  operation. Motivation to combine the two teachings is, to facilitate smooth soft landing without  contacting any surrounding objects (i.e., an added safety , collision avoidance).
As per Claim 8, Sirang as modified by Zambelli and Zhang  teaches the limitation of Claim 7. However, Sirang  in view of Zambelli   and Zhang does not explicitly teach, wherein the unmanned aerial robot further includes at least one three-dimensional (3D) light detection and ranging (lidar) sensor that generates a plurality of measurement beams, and senses at least one reflected beam corresponding to at least one of the generated measurement beams reflected by the measurement space to model the measurement space, and wherein the unmanned aerial robot further performs positioning in the measurement space by using the image and the modelling of the measurement space.  
However, Sirang teaches, SONAR or RADAR  transmitters and  or receivers (col.13, lines 20-40).  It is notoriously known in the art that Sonar, radar and lidar all use echo and Doppler shift to measure the distance and speed of objects by their reflections, by measuring the elapsed time between transmitter pulses and received "echo" signals  to determine the distance between the radar and the target(s).
Therefore, Sirang  has the teachings of  unmanned aerial robot further includes at least one three-dimensional (3D) light detection and ranging (lidar) sensor that generates a plurality of measurement beams, and senses at least one reflected beam corresponding to at least one of the generated measurement beams reflected by the measurement space to model the measurement space, and wherein the unmanned aerial robot further performs positioning in the measurement space by using the image and the modelling of the measurement space.
As per Claim 9, Sirang as modified by Zambelli and Zhang  teaches the limitation of Claim 8. However, Sirang  in view of Zambelli   and Zhang teaches, wherein the unmanned aerial robot transmits a result of performing positioning to a server.  
(Sirang : Server 210, col. 10, lines 29-45, col.11, lines 15-40, Fig.2).
As Per Claim 14, Sirang teaches,  an unmanned aerial robot for indoor positioning, the unmanned aerial robot (via UAV 204,  300, Fig.2, 3A, col.10, lines 53-col.11,line 5) comprising: a main body;( Fig.3a);  a first camera (308, col.12, lines 53-60), a first sensor and a second sensor that detect laser beams; ( col. 6, lines 24-56, col.12, line 40- col. 13, line 5)) one or more motors; ( col.9, lines 4-13);97RP L-0548 at least one propeller connected to the one or more motors; (See Fig.3A); and a processor to control the one or more motors, ( col.10, lines 54- col.11, line 16)  wherein the processor is further configured to: control at least one of the first camera or the first sensor to sense at least one of a plurality of laser beams generated from a station,  
and control the at least one propeller to perform positioning in the measurement space while flying in a vertical direction.  ( Col.5, lines 8-43, 57-64, lines 23-60), (Col.6, lines 10-60, col. 8, line 23-60;  Col. 10, line 29- Col. 15, line 10).
However, Sirang does not explicitly teach, performing adjustment such that a horizontal axis position of the unmanned aerial robot is located at a center position of a measurement space based on the sensed at least one of the plurality of laser beams.
In  a related field of Art,  Zambelli teaches, system, method and station for landing of drone, wherein, performing adjustment such that a horizontal axis position of the unmanned aerial robot is located at a center position of a measurement space based on the sensed at least one of the plurality of laser beams( (via the control system 205 sending location signal from a GPS 221  transponder to an approaching drone 1 and facilitating to  drone identifying center  landing position, [0083]) also see [0063-0068], [0070], [0078], [0082]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sirang and Zambelli   before him  before the effective filing date of the claimed invention  to modify the systems of Sirang, to include the landing  teachings (the control system)  of  Zambelli   and configure with the system of Sirang in order to guide the approaching drone to identify a center landing position to avoid any types of collision with other object while landing. Motivation to combine the two teachings is, to facilitate smooth soft landing without  contacting any surrounding objects (i.e., an added safety , collision avoidance).
However, Sirang  in view of Zambelli does not explicitly teach, a second camera provided in the main body.
In  a related field of Art, Zhang teaches, UAV being equipped with multiple cameras,  wherein, a second camera provided in the main body( via, Abstract,  multiple cameras taking images , page 3, para 2-6,  page 5, para 1-5).
It would have been obvious to one of ordinary skill in the art, having the teachings of Sirang and Zambelli  and Zhang before him before the effective filing date of the claimed invention to modify the systems of Sirang, to include the UAV  teachings (multiple cameras)  of  Zhang  and configure with the system of Sirang in order to have a second camera  taking images of  the surrounding and guiding the UAV in landing  operation. Motivation to combine the two teachings is, to facilitate smooth soft landing without  contacting any surrounding objects (i.e., an added safety , collision avoidance).
As per Claim 15, Sirang as modified by Zambelli  and Zhang teaches the limitation of Claim 14. However, Sirang  in view of Zambelli and Zhang teaches, wherein the processor  (Sirang: col.10, lines 54- col.11, line 5), ( Zambelli :  controller 206, [0068]) is further configured to recognize a position of the station where the plurality of laser beams are generated by using the first camera, and sense the plurality of laser beams by using the first sensor based on the recognized position to determine whether the unmanned aerial robot is located at the center position. (Sirang : Col.6, lines 23-60, col. 8, line 23-60;  Col. 10, line 29- Col. 15, line 10). (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).  
As per Claim 16, Sirang as modified by Zambelli  and Zhang teaches the limitation of Claim 15. However, Sirang  in view of Zambelli  and Zhang teaches, wherein the processor  (Sirang: col.10, lines 54- col.11, line 5), (Zambelli :  controller 206, [0068]) is further configured to recognize whether the unmanned aerial robot is located at the center position of the measurement space based on sensing the plurality laser beams through the at least one of the first camera or the first sensor. (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).  
As per Claim 17, Sirang as modified by Zambelli   and Zhang teaches the limitation of Claim 16. However, Sirang  in view of Zambelli  and Zhang teaches, wherein the processor (Sirang: col.10, lines 54- col.11, line 5), (Zambelli :  controller 206, [0068]) is configured to: recognize that the unmanned aerial robot has moved from the center position of the measurement space when at least one of the plurality of laser beams is not sensed by the first camera or the first sensor, and control the at least one propeller to change a position of the unmanned aerial robot such that each of the plurality of laser beams is sensed by the first camera or the first sensor. (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]). Also see  (Sirang : Col.6, lines 23-60, col. 8, line 23-60;  Col. 10, line 29- Col. 15, line 10).
 	As per Claim 18, Sirang as modified by Zambelli  and Zhang teaches the limitation of Claim 14. However, Sirang  in view of Zambelli  Zhang teaches, wherein the processor (Sirang: col.10, lines 54- col.11, line 5) ( Zambelli :  controller 206, [0068]) is configured to: measure respective distances between the unmanned aerial robot and regions of the station based on sensing the plurality of laser beams, and recognize whether the unmanned aerial robot is horizontal with the station based on the respective measured distances between the unmanned aerial robot and the regions of the station.   (Sirang : flight manager 108  causing UAV to travel  back and forth and side to side  horizontally , Col.5, lines 8-43, 57-64, col. 6, lines10-56), Col. 8, lines 23-60)). (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).
As per Claim 19, Sirang as modified by Zambelli and Zhang teaches the limitation of Claim 18. However, Sirang  in view of Zambelli and Zhang  teaches, wherein the processor  (Sirang: col.10, lines 54- col.11, line 5), ( Zambelli :  controller 206, [0068]) is further configured to: recognize that the unmanned aerial robot is not horizontal with the station when the respective distances between the unmanned aerial robot and the regions of the station are different from each other, and  99RP L-0548 adjust at least one of a vertical position or a horizontal position of the unmanned aerial robot such that the respective measured distances are equal to each other. ((Sirang : flight manager 108  causing UAV to travel  back and forth and side to side  horizontally , 
Col.5, lines 8-43, 57-64, col. 6, lines10-56), Col. 8, lines 23-60)). (Zambelli : [0083]) also see [0063-0068], [0070], [0078], [0082]).
As per Claim 20, Sirang as modified by Zambelli  and Zhang  teaches the limitation of Claim 15. However, Sirang  in view of Zambelli and Zhang  does not explicitly teach, wherein the unmanned aerial robot further comprises a three-dimensional (3D) light detection and ranging (lidar) sensor, and wherein the processor is further configured to: control the second camera to photograph the measurement space to obtain an image for performing positioning in the measurement space, control the 3D lidar sensor to generate a plurality of measurement beams and to sense reflections of the measurement beams from the measurement space, model the measurement space based on the reflections, and perform positioning in the measurement space based on the image and the modelling of the measurement space.   
However, Sirang teaches, SONAR or RADAR  transmitters and  or receivers (col.13, lines 20-40).  It is notoriously known in the art that Sonar, radar and lidar all use echo and Doppler shift to measure the distance and speed of objects by their reflections, by measuring the elapsed time between transmitter pulses and received "echo" signals  to determine the distance between the radar and the target(s).
Therefore, Sirang  has the teachings of  unmanned aerial robot further comprises a three-dimensional (3D) light detection and ranging (lidar) sensor, and wherein the processor is further configured to: control the second camera to photograph the measurement space to obtain an image for performing positioning in the measurement space, control the 3D lidar sensor to generate a plurality of measurement beams and to sense reflections of the measurement beams from the measurement space, model the measurement space based on the reflections, and perform positioning in the measurement space based on the image and the modelling of the measurement space.   

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sirang  et al. (USP 9,448,562) in view of  Zambelli (WO-2019/071293 A1) in view of Li et al.  (CN-1086-22432 A). 
As per Claim 12, Sirang as modified by Zambelli  teaches the limitation of Claim 1. However, Sirang  in view of Zambelli  does not teach, wherein the station further includes a wireless charging module that charges a battery of the unmanned aerial robot when the unmanned aerial robot is located within a particular distance of the station 
 In a related field of Art, Li et al. ( Li) teaches, wherein the station further includes a wireless charging module that charges a battery of the unmanned aerial robot when the unmanned aerial robot is located within a particular distance of the station. ( via wireless charging transmitting module (16),  wireless charging receiving module (15), “a wireless charging emitting  module  embedded into the landing platform is (2), See full page 5-6).
  It would have been obvious to one of ordinary skill in the art, having the teachings of Sirang and Zambelli  and Li and before him before the effective filing date of the claimed invention  to modify the systems of Sirang, to include the  teachings (wireless charging modules )  of  Li and configure with the system of Sirang in order to  charge the drone wirelessly.  Motivation to combine the two teachings is, to facilitate smooth soft landing  and takeoff operation without  any delay (i.e., an added safety , time saving).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663